371 F.2d 1016
Thomas M. PIRACCI, Infant, by his Mother and Next Friend, Violet M. Piracci, Appellant,v.The HEARST CORPORATION, a body corporate, Appellee.
No. 10689.
United States Court of Appeals Fourth Circuit.
Argued January 10, 1967.
Decided January 16, 1967.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, District Judge.
Marvin Ellin, Baltimore, Md., for appellant.
Theodore Sherbow, Baltimore, Md. (William A. Agee and Sherbow, Shea & Doyle, Baltimore, Md., on brief), for appellee.
Before BOREMAN and CRAVEN, Circuit Judges, and RUSSELL, District Judge.
PER CURIAM:


1
Thomas M. Piracci seeks damages claimed to have been sustained by him when he was fifteen years of age through the publication of an allegedly libelous article appearing in the August 16, 1965, issue of the Baltimore News American, a newspaper owned and published by the defendant. The District Court granted the defendant's motion for summary judgment.


2
We affirm for the reasons stated by the District Court in its written opinion.1


3
Affirmed.



Notes:


1
 Piracci v. The Hearst Corporation, 263 F. Supp. 511 (D.C.D.Md.1966)